ELECTRONIC RECORD                                tCS'/S
                                                                                      I0fe-/S*
COA#           01-13-00901-CR                        OFFENSE: 21.1 (Sex Abuse w/Child)

               Ignacio Martin Gonzalez v. The
.STYLE:        state of Texas                        COUNTY:         Harris

COA DISPOSITION:           AFFIRM                    TRIAL COURT:    184th District Court


DATE: 12/16/2014                      Publish: YES   TC CASE #:      1377914




                             IN THE COURT OF CRIMINAL APPEALS

                                                                                       \e>s-ts
              Ignacio Martin Gonzalez v. The State
STYLE:        of Texas                                    CCA#:                         \cb-l5
          PRO SB                         Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                       DATE:

              9YkucK                                      JUDGE:

DATE: _        Qt//i>fy         LL                        SIGNED:                           PC:

JUDGE:            fj^ lJaAjsi?-^.                         PUBLISH:                          DNP:




                                                                                            MOTION FOR

                                                       REHEARING IN CCA IS:
   P/\0 SE                PETITION
                                                       JUDGE:
FOR DISCRETIONARY REVIEW

                                                                                 ELECTRONIC RECORD




          '     JUDGE